Citation Nr: 1713216	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  11-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right knee disability.  

2. Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tina Jadhav, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a right and left knee disability.  


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran's right knee disability had its onset during military service or is otherwise related to such service.  

2. The weight of the evidence is against a finding that the Veteran's left knee disability had its onset during military service or is otherwise related to such service, to include as secondary to the right knee disability.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have not been met.  
38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

2. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran received notification prior to the unfavorable agency decision in a letter dated in March 2010.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated the with claims file.  Relevant VA and private treatment records are of record.  The Board observes that the Veteran referenced private treatment in the 1980s in his notice of disagreement (NOD).  However, he indicated that the doctor that treated him at that time no longer practices and therefore the records cannot be found.  He stated that he was continuing to search for records but added that finding them would "be a challenge."  In the December 2016 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran has no new evidence to submit.  See Appellate Brief, p1. received 12/20/2016.  In light of the foregoing, the Board finds that the Veteran has not sufficiently identified any additional records that should be obtained prior to a Board decision.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in August 2010 with respect to the claims on appeal.  The examination is adequate for the purposes of the instant matters adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with sufficient supporting rationale on the question of direct service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner's response was insufficient on the question of whether the claimed left knee disability is secondary to the right knee.  However, because the instant decision denies the claim of service connection for the right knee, there is no basis upon which a secondary award could be granted for the left knee.  Accordingly any deficiency regarding the secondary service connection opinion is harmless error here.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  For such disorders, service connection may be awarded solely based on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a)-(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background

The Veteran asserts that his right and left knee disabilities are due to military service where he constantly used ladders over the course of his active duty.  See Notice of Disagreement, p. 1, received 01/03/2011.  A December 1995 private treatment report written by Dr. E.G.F. indicates that the Veteran's post military employment included heavy equipment installer where he climbed ladders as part of his job.  See Medical Treatment Record-Non Government Facility, p.1., received 2/22/10.

Service treatment records are negative for a diagnosis of or treatment for a left knee disability in service.  The records demonstrate treatment for right knee pain in January 1979.  However, clinical evaluation at the time of the August 1979 separation examination was normal for the knees bilaterally.  See STR-Medical, p.50, received 03/16/2016.  

Post-service, private treatment records demonstrate that the Veteran was treated for knee pain in 1995.  Notably, in December 1995, x-rays of the Veteran's knees showed mild arthritic changes over the knees and no evidence of any meniscal tears over either knee.  See Medical Treatment Record-Non Government Facility, p.1, received 02/22/2010.  Dr. E.G.F, who examined the Veteran, also found that the Veteran's symptoms were likely due to degenerative medial meniscus and early arthritic changes in the joint itself.  Id.  

Dr. S.C., who treated the Veteran in May 2008, found a medial meniscal tear in the right knee and performed an arthroscopy in July 2008.  Id.at 10-12.  Thereafter, in a record dated in March 2010, he stated that the Veteran's right knee pain may be related to an injury that occurred while on active duty.  However he did not provide rationale to support his opinion.  Id.  He also indicated that the left knee had gradually worsening pain.  See Medical Treatment Record-Non Government Facility, p.1, received  04/06/2010.  

The Veteran was afforded a VA examination in August 2010.  The examiner found that the Veteran's diagnosis of right knee degenerative arthritis with partial medial meniscectomy was less likely as not caused by or result of right knee condition in the service.  See VA Examination, p.5, received 08/17/2010.  The examiner also noted that it was not reasonable over time for degenerative changes to occur in the knee.  Id.  While the VA examiner acknowledged the Veteran's complaints of pain, he opined that the current knee disorder was due to degenerative changes over time, not due to an in service incident.  Id.  In support of his finding, the examiner opined that the Veteran did not have problems with his right knee on his separation examination in January 1979 and sought treatment to drain the knee for the first time after service in 1981.  Id.  The examiner also noted that the Veteran's first record of medical treatment for this condition was in 1995, when he saw Dr. E.G.F., who noted that the Veteran was working as a heavy equipment installer.  Id.  

The VA examiner also determined that the left knee degenerative arthritis condition was not caused by or a result of the Veteran's current right knee condition, as the Veteran did not complain about the left knee pain during service as this was the result of degenerative changes that occurred over time.  Id.at 6.  

Analysis

Upon review of the evidence, the Board finds that service connection is not warranted for the Veteran's left and right knee disabilities, for the reasons discussed below.  

At the outset, the Board notes that the record establishes current disability in both knees.  For example, the August 2010 VA examination reflects a diagnosis of moderately severe degenerative arthritis in both knees.  Accordingly, the initial element of a service connection claim has been satisfied here.  Moreover, the Veteran's reports of activities such as climbing ladders during active duty is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).   Accordingly, the in-service incurrence element of the claim is likewise established.  The question for consideration is whether the currently diagnosed disabilities are related to such in-service activities.
 
Given that the Veteran has been diagnosed with arthritis of the knees, the Board must consider presumptive service connection under 38 C.F.R. § 3.309 (a).  In this case, the evidence of record does not show that the Veteran's right and left knee degenerative joint disease manifested to a compensable degree within one year after his discharge from service in December 1979.  38 C.F.R. §§ 3.307 (a) and 3.309(a).  Accordingly, an award of service connection on a presumptive basis is not for application here.  However, pursuant to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Board must also consider whether the record supports a finding of continuity of symptomatology.  If so, service connection may be warranted for a chronic disease solely on this basis.  

In this case, the Veteran has reported knee pain since service.  The Board acknowledges that he is competent to report observable symptoms such as knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the weight of the evidence is against a finding of continuity of symptomatology of symptomatology here, for the reasons discussed below.   

The Veteran contends that he sought treatment for his knee symptoms in the 1980s.  Such records could not be located.  However, the Board finds no basis in the record to discredit the Veteran's statements that such treatment occurred.  Following the 1980s, there is no documented treatment until 1995.  The Board is cognizant that an absence of documented treatment cannot serve as the sole basis for finding the Veteran not credible in his reports of continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  In this case, however, both knees were evaluated as normal at discharge.  This fact is highly probative and largely undercuts the claims of continuity of symptomatology.  Rather, it would appear that the right knee complaints noted in service in January 1979 resolved without residual prior to separation.  With respect to the left knee, the service treatment records were entirely silent as to symptoms.  

Thus, even accepting that the Veteran sought treatment in the 1980s, the preponderance of the evidence is still against a finding of continuous knee symptomatology dating back to active service.  Accordingly, an award of service connection on this basis must fail in this case.  

Moreover, the weight of the competent medical evidence is against a finding that the current knee disabilities are related to active service.  In this regard, the August 2010 VA examiner opined that the current knee conditions were not related to the Veteran's military service.  See VA examination, p.5, received 08/20/2010.  The VA examiner ultimately concluded that the knee conditions were less likely than not caused by service.  Id. Such conclusion was rendered following a review of the claims file and after a physical evaluation of the Veteran.  Moreover, the examiner supplied a rationale in support of his conclusion.  For these reasons, the August 2010 opinion on the issue of direct service connection is found to be highly probative.  By contrast, the opinion of the private treating physician holds less probative weight.  First, the opinion was couched in equivocal terms.  Specifically, the private physician stated that the current right knee symptoms "may actually be related to a(n) injury" incurred during active service.  This simply fails to rise to the appropriate standard of proof, namely that the relationship is "at least as likely as not," required to establish nexus.  Moreover, there no description of the in-service injury was provided and thus it is unclear the extent to which that doctor was familiar with the specifics of the Veteran's medical history.  Additionally, and most obviously, the statement was limited to the right knee.  Therefore, the record is absent any evidence refuting the August 2010 opinion with respect to the left knee.

For the above reasons, the August 2010 opinion is the most probative evidence of record on the question of whether the current left and right knee disabilities are related to active service.  

The Veteran sincerely believes that his current knee disabilities are due to active service.  While in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the knees condition is a complex medical question not subject to lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Indeed, the development of arthritis involves a pathological process that is not readily observable to a layperson.  Thus, the issue of the origin of the diagnosed knee conditions is a medical question requiring medical training, expertise and experience.  

Finally, the Board acknowledges the Veteran's contention that his left knee disability may be secondary to his right knee disability.   However, because service connection has not been established for the right knee, service connection on secondary basis is not warranted.  

In sum, the Board finds that service connection is not warranted for the Veteran's left and right knee disabilities.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service for left and right knee disabilities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER


Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a left knee disability is denied.  


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


